Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Reopening of Prosecution After Appeal Brief
The Final Rejection for claims 1-6 of the last Office action (filed on 18 September 2020) is withdrawn based on an Appeal Brief filed on 10 May 2021.  A Non-Final Rejection is being issued in this paper.

In view of the Appeal Brief filed on 10 May 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they 
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing this office action.
/LISA M CAPUTO/               Supervisory Patent Examiner, Art Unit 2855                                                                                                                                                                                         

Response to Arguments
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
	In this case, the motivation for combining Baille (US 5,879,103) in view of Schmanski (US Re. 32,045) is to combine Schmanski’s light reflective material (light reflective material 93 in Fig. 9) with the fluorescent material of Baille (fluorescent material found in column 4, lines 39-45) since both are well known types of visibility materials for use with markers of which will perform the same function, of increasing visibility of the marker to the user, as stated in page 4 of the Final Office Action (mailed 18 September 2020). However, the Applicant further argues that the Schmanski reference does not address a utility marker (see page 6 of the Appeal Brief filed on 10 May 2021), hence the new grounds of rejection as set forth below.  The Schmanski reference (US Re. 32,045) utilized in the Final Office Action (mailed 18 September 2020) addressed a marker, and the Schmanski reference (US 4,779,955) as set forth below now addresses a utility marker.

Claim Objections
Claim(s) 1 and 6 is/are objected to because of the following informalities:  
Claim 1, in line 8, “a light reflective material” should read “the light reflective material”;
Claim 6, in line 8, “a light reflective material” should read “the light reflective material”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baille (US 5,879,103) in view of Schmanski (US 4,779,955).

Regarding independent Claim 1, Baille disclose(s) a buried utility marker assembly (Fig. 7) being comprised of a light reflective material wherein said assembly is configured to be visible at night (Baille teaches a marker assembly comprised of a material visible at night [column 4, lines 39-45, the fluorescent material allows for visibility of the marker at night], but do(es) not appear to teach a light reflective material.  However, this functionality is taught in Schmanski as explained below), said assembly comprising a stake being inserted into ground (10 in Fig. 7), said stake being aligned with a said stake being comprised of a light reflective material wherein said stake is configured to reflect light thereby enhancing visibility of said stake at night (Baille teaches a stake comprised of a material visible at night [column 4, lines 39-45, the fluorescent material allows for visibility of the marker at night], but do(es) not appear to teach a light reflective material.  However, this functionality is taught in Schmanski as explained below).

Regarding independent Claim 1, Baille fail(s) to disclose the following italicized portion of Claim 1:  a light reflective material.
                Schmanski teach(es) a utility marker including a light reflective material (see Schmanski’s 13 in Fig. 1 and column 2, lines 17-18).   Utilizing a light reflective material allows for the utility marker to be quickly observable from many orientations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Baille, with the teachings of Schmanski, for the purpose of increasing visibility of the utility marker.

With respect to claim 2, Baille further discloses/disclose: wherein said stake has a first end and an outer surface (10 in Fig. 7), said outer surface having a first side and a second side, said first end tapering to a point to pierce the ground, each of said first side and said second side having indicia being printed thereon (10 in Fig. 7).

With respect to claim 3, Baille further discloses/disclose: wherein said indicia comprise words describing a warning relating to the buried utility (10 in Fig. 7).

With respect to claim 4, Baille further discloses/disclose: wherein said indicia comprise an image corresponding to the buried utility (column 4, lines 39-45).

With respect to claim 5, Baille further discloses/disclose: wherein said stake is comprised of a synthetic polymer such that said stake resists deteriorating from exposure to elements (column 4, lines 24-29).

Regarding independent Claim 6, Baille disclose(s) a buried utility marker assembly (Fig. 7) being comprised of a light reflective material wherein said assembly is configured to be visible at night (Baille teaches a marker assembly comprised of a material visible at night [column 4, lines 39-45, the fluorescent material allows for visibility of the marker at night], but do(es) not appear to teach a light reflective material.  However, this functionality is taught in Schmanski as explained below), said assembly comprising a stake being inserted into ground (10 in Fig. 7), said stake being aligned with a buried utility wherein said stake is configured to indicate a location of the buried utility (10 in Fig. 7 and column 5, line 64-column 6, line 2), said stake being comprised of a fluorescent material wherein said stake is configured to be visible at night (column 4, lines 39-45), said stake being comprised of a light reflective material wherein said stake is configured to reflect light thereby enhancing visibility of said stake at night (Baille teaches a stake comprised of a material visible at night [column 4, lines 39-45, the fluorescent material allows for visibility of the marker at night], but do(es) not appear to teach a light reflective material.  However, this functionality is taught in Schmanski as explained below); said stake having a first end and an outer surface (10 in Fig. 7), said outer surface having a first side and a second side, said first end tapering to a point to pierce the ground, each of said first side and said second side having indicia being printed thereon (10 in Fig. 7); said indicia comprising words describing a 
Regarding independent Claim 6, Baille fail(s) to disclose the following italicized portion of Claim 6:  a light reflective material.
                Schmanski teach(es) a utility marker including a light reflective material (see Schmanski’s 13 in Fig. 1 and column 2, lines 17-18).  Utilizing a light reflective material allows for the utility marker to be quickly observable from many orientations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Baille, with the teachings of Schmanski, for the purpose of increasing visibility of the utility marker.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
12 July 2021

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855